DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner believes the end of this claim should read “…when the value of the DC voltage is below a second threshold value.”  This would be according to the teachings in paragraph 0026 of the Applicant’s specification.  Appropriate explanation or correction is required.  The Examiner will interpret the claim in the way he believes it to be read.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 16, 17, 20, 23-31 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kaufman et al. (2016/0018837).  Regarding independent claims 16 and 23, Kaufman teaches a DC voltage grid and method for operating said DC voltage grid or a wind farm (121) connected to the DC voltage grid (Fig. 1A), comprising:
an electrical conductor (101, 102) electrically interconnecting electrical components (wind 121, battery 131, grid 190) and having a DC voltage applied between parts of the electrical conductor; and
an actuator (140) having an input receiving electrical power from a power grid (190) and an output supplying DC power to the DC voltage grid, wherein the actuator is configured to intentionally vary the DC voltage of the DC power (based on VBUS value) such that a value of the DC voltage depends on at least one state of the DC voltage grid (i.e. state of being able to satisfy load demand or not by maintaining the DC bus voltage at a certain level), wherein information about the at least one state is transmitted to the electrical components of the DC voltage grid by way of the value of the DC voltage. (Abstract; [0024], [0031])
Regarding claims 17 and 31, Kaufman teaches one of the electrical components (energy storage unit) is a protective device of the DC voltage grid; and activating (i.e. charging) the protective device when a safety threshold value of the DC voltage is exceeded or undershot. ([0033])
Regarding claim 20, Kaufman teaches the electrical components comprising an energy storage element (131; [0033]) and an electrical consumer ([0032]).
Regarding claim 24, Kaufman teaches changing an operating behavior of at least some of the electrical components (i.e. 121) as a function of the value of the DC voltage ([0031]).
Regarding claim 25, Kaufman teaches increasing the DC voltage of an energy storage unit (131) that is part of the interconnected electrical components as a state of charge of the energy storage unit increases. (during charging; [0033])
Regarding claim 26, Kaufman teaches increasing the DC voltage of an energy source (121) that is part of the interconnected electrical components as the capacity utilization of the energy source decreases. ([0031]; increase wind output as the capacity utilization decreases)
Regarding claim 27, Kaufman teaches the energy source being a wind turbine (121; [0026])
Regarding claim 28, Kaufman teaches several of the interconnected electrical components comprise energy sources (wind, etc.) and at least a portion of the energy sources are deactivated when a first threshold value (202) of the DC voltage is exceeded. ([0031])
Regarding claim 29, Kaufman teaches several of the interconnected electrical components comprise energy storage units (131) and at least a portion of the energy storage units are discharged when the value of the DC voltage is below a second threshold value. ([0033])
Regarding claim 30, Kaufman teaches several of the interconnected electrical components comprise electrical consumers (load unit) and at least a portion of the electrical consumers are operated with reduced power or deactivated when a third threshold value (211) of the DC voltage is undershot. ([0032])
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (2016/0018837).  Kaufman teaches the DC voltage grid as described above.  Kaufman fails to explicitly teach the protective device (energy storage unit) arranged at a distance of more than 100 m from others of the interconnected electrical components.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the energy storage unit at a distance more than 100 m from other electrical components, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
8.	Claim(s) 21, 22, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (2016/0018837) and Dharmadhikari et al. (2019/0326773).  Kaufman teaches the DC voltage grid including a wind farm (121), as described above, and controlling the output of different sources to the DC bus as a function of the value of the DC voltage on the DC bus, wherein a critical state could be determined when a grid (190) stops providing power to the DC bus and the voltage begins to decline. ([0026], [0031]) 
Kaufman fails to explicitly wind turbines configured for blade adjustment as a function of the value of the DC voltage.  Dharmadhikari teaches wind turbines configured for blade adjustment as a function of the value of the DC voltage desired to be output ([0003]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have Kaufman’s wind turbines (121) configured for blade adjustment as a function of the value of the DC voltage, since this configuration is known in the art and would allow for more precise control of voltage output to the DC bus to maintain its voltage. 
Response to Arguments
9.	Applicant’s arguments, filed July 25, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaufman et al. (2016/0018837) and Dharmadhikari et al. (2019/0326773).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
8-3-2022
/TOAN T VU/Primary Examiner, Art Unit 2836